In an action- to recover damages for personal injuries sustained by plaintiff through the alleged negligence of the defendant municipality, when plaintiff fell upon a sidewalk covered by compacted snow and ice, judgment in favor of plaintiff, entered upon the verdict of a jury, in so far as appealed from, unanimously affirmed, with costs. (Rosenberg v. City of New York, 256 App. Div. 927 [2d Dept.]; affd., 280 N. Y. 815; Thiel v. City of New York, 256 App. Div. 929 [2d Dept.].) Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.